Case 2:18-cv-09478-DSF-PJW Document 36 Filed 09/16/21 Page 1 of 2 Page ID #:224

                                                                      JS-6


                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA


     DWAIN LAMMEY,                      CV 18-09478 DSF (PJWx)

              Plaintiff,                Order Dismissing Action for
                                        Failure to Prosecute and
                     v.                 Pailure to Comply with Court
                                        Orders

     STARBUCKS CORPORATION,

              Defendant.



          On June 1, 2021, the Court docketed the following Order:

                ORDER TO SHOW CAUSE RE DISMISSAL: In July
          2019, this Court granted the parties’ request for a stay due
          to a related appeal pending in the Ninth Circuit. On August
          14, 2020, the parties filed a Joint Status Report indicating
          that the appeal had been decided but that Plaintiff was not
          willing to dismiss the case and therefore the parties
          intended to file cross-motions for summary judgment. They
          advised the Court that they also intended to file similar
          motions in three other cases and therefore asked for an
          extended briefing schedule with the cross-motions to be filed
          on September 28, 2020. Although motions have been filed
          (and decided in favor of Defendant) in all three other cases,
          the only activity in this case since August 14, 2020 is the
          application of defense counsel for pro hac vice
Case 2:18-cv-09478-DSF-PJW Document 36 Filed 09/16/21 Page 2 of 2 Page ID #:225




          status. Plaintiff is ordered to show cause in writing no later
          than June 8, 2020 why this case should not be dismissed
          with prejudice for failure to prosecute.



       Plaintiff has failed to prosecute this case as represented to the
    Court and has failed to comply with this Court’s Order to Show
    Cause. The case is dismissed with prejudice for failure to
    prosecute and failure to comply with the Court’s Order.

       IT IS SO ORDERED.


     Date: September 16, 2021             ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      2
